Citation Nr: 0417265	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-08 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a denial of entitlement to a higher rating for 
service-connected right knee disorder, evaluated as 20 
percent disabling was timely appealed.

2.  Whether a denial of entitlement to service connection for 
a left knee disorder as secondary to service-connected right 
knee disorder was timely appealed.

3.  Whether a denial of entitlement to service connection for 
a low back disorder as secondary to service-connected right 
knee disorder was timely appealed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 1998 determination from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which found that the veteran's 
appeal of a determination that denied requests for a higher 
rating for service-connected right knee disorder and 
secondary service connection for a left knee disorder and low 
back disorder, was not timely.  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in August 2003, during which 
time the veteran's authorized representative maintained that 
there was an outstanding request for a local hearing before 
the RO.  To the contrary, the May 1999 Substantive Appeal 
shows that the veteran only requested a hearing before the 
Board in connection with the sole issue on appeal-the 
timeliness of the March 1998 Substantive Appeal.  


FINDINGS OF FACT

1.  A January 1997 determination denied the veteran's claim 
of entitlement to a  rating in excess of 20 percent for 
service-connected right knee disorder

2.  A January 1997 determination denied the veteran's claim 
of entitlement to service connection for a left knee disorder 
as secondary to service-connected right knee disorder.

3.  A January 1997 determination denied the veteran's claim 
of entitlement to  service connection for a low back disorder 
as secondary to service-connected right knee disorder.

4.  The veteran was notified of the January 1997 denial by 
letter dated February 6, 1997.

5.  A Notice of Disagreement was received by the RO on 
February 26, 1997.

6.  A Statement of the Case was issued on April 28, 1997, and 
the veteran was notified of the issuance of the Statement of 
the Case by letter dated April 30, 1997.

7.  The veteran's Substantive Appeal was received by the RO 
on March 24, 1998, more than one year following mailing of 
notice of the January 1997 denial.


CONCLUSION OF LAW

The veteran's March 1998 Substantive Appeal was not timely 
filed. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302(b), 20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) was enacted.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  In Dela Cruz v. Principi, the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation, which pertains to purely legal questions.  15 
Vet. App. 143, 149 (2001).   It is not the factual evidence 
that is dispositive of the present appeal, but rather an 
interpretation and application of a statute, which requires 
that a Substantive Appeal or written request for an extension 
of time to file a Substantive Appeal, be filed within a 
specified period of time.  Accordingly, the Board will 
proceed with appellate review.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2003).  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the claimant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2003).  
The date of mailing of the Statement of the Case will be 
presumed to be the same as the date of the Statement of the 
Case and the date of mailing of the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  Id.

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. § 20.303 (2003).  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal or the response to the Supplemental Statement of the 
Case.  Id.  The request for extension must be filed with the 
Department of Veterans Affairs office from which the claimant 
received notice of the determination being appealed, unless 
notice has been received that the applicable records have 
been transferred to another Department of Veterans Affairs 
office.  Id.  A denial of a request for extension may be 
appealed to the Board.  Id.

In the instant case, the veteran was notified of the denials 
of entitlement to a higher rating for service-connected right 
disorder and secondary service connection for a left knee 
disorder and low back disorder by a letter dated February 6, 
1997.  The RO received the veteran's Notice of Disagreement 
on February 26, 1997.  The RO issued the Statement of the 
Case on April 28, 1997, and mailed notification of the 
issuance of the Statement of the Case to the veteran on April 
30, 1997.  Based on the foregoing factual predicates, a 
timely Substantive Appeal should have been received by the RO 
within one year from February 6, 1997-that is, by February 
6, 1998, since that period was later than 60 days after the 
date of mailing of the Statement of the Case to the veteran.  
The incontrovertible evidence demonstrates that the veteran's 
Substantive Appeal was received by the RO on March 24, 1998, 
more than a month and a half after expiration of the appeal 
period.  Also, the veteran did not file a written request for 
an extension of time to file his Substantive Appeal prior to 
expiration of the time limit for filing the appeal.

The veteran contends that he was erroneously advised by his 
authorized representative that he had within one-year from 
the date of mailing of the notification of the Statement of 
the Case to file his Substantive Appeal.  A statement dated 
in August 1998 from the veteran's authorized representative 
confirmed the veteran's explanation for filing an untimely 
Substantive Appeal.  Inasmuch as VA regulations clearly 
mandate that a request for an extension must be filed prior 
to the expiration of the filing time and as a request for an 
extension was not made prior to expiration of the appeal 
period, the veteran's contentions regarding good cause cannot 
serve as a basis for accepting an untimely Substantive 
Appeal.

The Board further notes that if a claimant fails to complete 
an appeal within the required time, it is incumbent upon the 
Board to reject the application for review on appeal.  The 
requirements are stated specifically in 38 U.S.C.A. § 7105 
(West 2002), and under the provisions of 38 U.S.C.A. § 7108 
(West 2002), if there is a failure to meet these 
requirements, "[a]n application for review on appeal shall 
not be entertained."  Furthermore, the United States Court 
of Appeals for Veterans Claims, after acknowledging that the 
timeliness standards are clear and unambiguous, has held that 
in the absence of a timely substantive appeal the proper 
action for the Board is to dismiss the claim. Roy v. Brown, 5 
Vet. App. 554 (1993).

In the instant case, the veteran clearly did not timely file 
a Substantive Appeal with respect to his claims.  Therefore, 
the Board lacks jurisdiction with respect to the claims and 
they must be dismissed.  As the appeal of the January 1997 
adjudicative determination was not perfected because of the 
failure to timely file a Substantive Appeal, that decision 
became final.  38 C.F.R. § 20.1103 (2003).


ORDER

A Substantive Appeal of the January 1997 denial of 
entitlement to a rating in excess of 20 percent for service-
connected right knee disorder, having not been timely filed, 
the appeal as to this issue is dismissed.  

A Substantive Appeal of the January 1997 denial of 
entitlement to service connection for a left knee disorder as 
secondary to service-connected right knee disorder, having 
not been timely filed, the appeal as to this issue is 
dismissed.  

A Substantive Appeal of the January 1997 denial of 
entitlement to service connection for a low back disorder as 
secondary to service-connected right knee disorder, having 
not been timely filed, the appeal as to this issue is 
dismissed.  



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



